DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s response filed on October 21, 2022 that has been entered into the file.  
The applicant does not amend the claims but also fails to provide a complete list of the pending claims with this response.  
Claims 1, 3-8, 10, 11, and 13-21 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 11,13,17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Travis (US 2017/0115487 A1) in view of US patent application publication by Chen et al (US 2014/0210770 A1).
Travis teaches a holographic display serves as an optical article that is comprised of at least a waveguide serves as a substrate (212, Figure 2A and 2B), a holographic film (214) serves as the holographic waveguide covering at least part of the surface of the substrate and at least first and second zones that that are configured so that light incoming on one of the first and second zones is at least partially guided towards the other of the first and second zones.  The holographic waveguide further comprises one peripheral edge and the first zone comprises at least a portion of the peripheral edge of the holographic waveguide and the second zone comprises a portion of one of the main surface of the holographic waveguide and at least an optical sensor (206) is configured to receive light output at a peripheral edge of the holographic waveguide, (please see Figure 2A and 2B).  
Travis teaches that the holographic display may be an eyeglass (please see Figure 1), which means that the substrate is an ophthalmic lens.  
This reference has met all the limitations of the claims with the exception that it does not teach explicitly that the optical sensor is at the first zone or by a coupling device that is located on a periphery of one main surface of the waveguide.  Chen et al in the same field of endeavor teaches a waveguide arrangement wherein the optical detector or sensor (200, Figure 4B) may receive the output light by a coupling device (124) positioned on a periphery of one main surface of the waveguide to configure to couple light out of the waveguide.  It would then have been obvious to one skilled in the art to apply the teachings of Chen et al to modify the display of Travis to alternatively use a coupling device located on a periphery of one main surface of the waveguide to allow the optical sensor to be able to receive the light output from the waveguide for the benefit of using a coupling device to receive the light out from the waveguide to the sensor.  
With regard to claim 3, Travis teaches that the holographic waveguide extends over at least 10% of the surface of the substrate (Figure 1).
With regard to claim 7, Chen et al teaches that the coupling device located on a periphery of one main surface of the waveguide and configured to couple light out of the waveguide and the coupling device is grating (124, Figure 4A, please see paragraph [0086]).  
With regard to claim 8, Travis teaches that the first zone extends over at least 50% of the peripheral edge of the holographic waveguides, (please see Figures 2A and 2B).
With regard to claim 11, Travis teaches that the two main surfaces of the holographic waveguide forma front surface and a rear surface that the rear surface to be directed in a direction of an eye (208) of a wearer and the front surface being directed towards an exterior environment.  In light of Chen et, the second zone, located at the main surface, may be an input zone (123, please see Figure 4B of Chen et al) and the peripheral edge of the waveguide, serves as the first zone, may be an output zone, (please see Figure 4A, of Chen et al).  Such modifications would have been obvious to one skilled in the art as obvious matters of design choices to one skilled in the art for the benefit of making the device suitable for different application requirements.  
With regard to claim 13, Travis teaches that the optical device is mounted on a frame (please see Figure 1), and the optical sensor (206) is placed at the frame in the vicinity of the holographic waveguide, (please see Figures 1, 2A and 2B).  
With regard to claim 17, as shown in Figures 2A and 2B, Travis teaches that the holographic waveguide may extend over at least 50% of the surface of the substrate.  
With regard to claim 20, Travis teaches that the first zone may extend over at least 70% of the peripheral edge of the holographic waveguide, (please see Figures 2A and 2B).
With regard to claim 21, Travis teaches that the first zone may extend over whole surface of the peripheral edge of the holographic waveguide, (please see Figures 2A and 2B).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis and Chen et al as applied to claim 1 above, and further in view of the patent issued to Levola (PN. 7,206,106).
The article including holographic waveguide taught by Travis in combination with the teachings of Chen et al as described in claim above has met all the limitations of the claims.  
With regard to claim 4-6, these references do not teach explicitly that the optical device comprises a plurality of holographic waveguides.  Levola in the same field of endeavor teaches a display device that is comprised of a plurality of holographic waveguides (110, 120 and 130, Figures 3a and 3b), wherein each holographic waveguides is configured to propagated respectively different wavelengths (i.e. red, blue and green wavelengths), of light between its respective first and second zones. With respective to claim 6, Levola demonstrates that the holographic waveguide would diffract and therefore allows the light of different wavelength to propagate in different angular direction, (please see Figure 3a). Although this reference does not teach explicitly that the rays of light propagated by each holographic waveguide come in or come out from the waveguide’s respective second zone according to different angles relative to the normal to second zone, this is either implicitly true (according to the diffraction equation that different wavelength of light will be diffracted at different diffraction angle) or an obvious modification by designing the holographic gratings to diffract and therefore propagate light of different wavelength to come out at different angles relative to the normal to the second zone for the benefit of designing the light of different wavelength to propagate and come out of the waveguides with desired directions.

Claim(s) 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis and Chen et al as applied to claim 1 above, and further in view of the patent issued to Martinez et al (PN. 10,146,054).
The optical article including holographic waveguide taught by Travis in combination with the teachings of Chen et al as described in claim above has met all the limitations of the claims.  
With regard to claim 10, these references do not teach explicitly that the at least one main surface of the holographic waveguide extends parallel to a curved surface of the substrate.  Martinez et al in the same field of an endeavor teaches an optical device with a holographic waveguide (105, Figure 1 or 205, Figure 2) that has at least one main surface extends parallel to a curved surface of the substrate (130).  It would then have been obvious to one skilled in the art to apply the teachings of the Martinez et al to modify the holographic waveguide and the substrate to have conformal curved surface for the benefit of allowing the ophthalmic lens has added prescription correction.  
With regard to claim 18, Martinez et al further teaches that the holographic waveguide (105 or 205, Figures 1 or 2) extends over at least 70% of the surface of the substrate (130).
With regard claim 19, Martinez et al also teaches that the holographic waveguide (105 or 205, Figures 1 or 2) may extend over a whole of the substrate (130).

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Travis (US 2017/0115487) in view of the US patent application publication by Chen et al (US 2014/0210770 A1).
Travis teaches, with regard to claims 14 and 16, a holographic display that implicitly includes a method for selectively propagating light in a substrate that is comprised of the step of providing a holographic display serves as the optical article, comprising a waveguide serves as substrate (212, Figures 2A and 2B) and a holographic film (214) serves as the holographic waveguide covering at least part of the substrate. The holographic waveguide (214) comprises two surfaces at least one of the them conforming to a surface of the substrate (212), one peripheral edge, and at least first and second zones that are configured so that light incoming on one of the first and second zones is at least partially guided towards the other of said first and second zones. The first zone comprises at least a portion of the peripheral edge of the waveguide and the second zone comprises at least a portion of one of the main surface of the waveguide. Travis teaches that the optical display is in a form of an eyeglass which means that the substrate is an ophthalmic lens.  
Travis teaches that at least an optical sensor (206) at the first zone is configured to receive light output from the holographic waveguide.  
The method further comprises the step of illuminating the waveguide with incident light.  It however does not teach explicitly that the illumination light is arriving at the second zone and    selectively coupling the light into the waveguide and guiding the rays of light in the waveguide in a direction of the first zones and receiving the guided light at the sensor.  Chen et al in the same field of endeavor teaches waveguide arrangements, wherein illumination light may enters the waveguide at main surface of the waveguide (please see Figure 4B) and the guided light may be propagated to edge of the waveguide to be received by an optical sensor, (200, Figure 4A).  It would then have been obvious to one skilled in the art to apply the teachings of Chen et al to modify the holographic waveguide to allow the light be received from the main surface and be output via the edge to optical sensor for the benefit of allowing the optical device has different design to satisfy different application requirements.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis and Chen et al as applied to claim 14 above and further in view of the patent issued to Jagt et al (PN. 6,750,996).
The method taught by Travis in combination with the teachings of Chen et al as described in claim 14 above has met all the limitations of the claim.
With regard to claim 15, these references do not teach explicitly the method of recording the holographic waveguide. Jagt et al in the same field of endeavor teaches a method for recording the holographic waveguide that is comprised of applying a layer of photopolymer layer (115, Figure 2) serves as the photosensitive material on a glass substrate (117), the step of dividing a beam of coherent light (laser light 103) into at least first and second beams, (Ob and RB), producing an interference pattern within the layer of the photosensitive material by the superposition of the at least first beams and the second beam, coupling at least the first beam (OB) into the layer of the photosensitive material (115), illuminating the layer of the photosensitive material from the outside of the lens with at least the second beam (RB), and the interference pattern including a refractive index modification (i.e. a Bragg grating, please see column 3, lines 30-39) varying spatially according to at least one frequency within the photosensitive material, (please see Figure 2 and columns 15-17). It would then have been obvious to apply the teachings of Jagt et al to provide the method for recording the holographic waveguide.
Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments which state that the cited Travis reference fails to disclose at least a holographic waveguide comprising first and second zones that are configured to that light incoming on one of the zones is guided towards the other zone wherein the first zone comprises a portion of the peripheral edge of the holographic waveguide and the second zone comprises a portion of the main surface of the peripheral edge” the examiner respectfully disagrees for the reasons set forth below.  

    PNG
    media_image1.png
    422
    635
    media_image1.png
    Greyscale

	As shown in Figure 2A of Travis, the light indeed is coming on the zone including a peripheral edge with an image source (210) is guided toward the second zone which is the second end of the waveguide that certainly including a main surface.  Furthermore, in light of the teachings of Chen, the sensor may alternatively be placed via a coupling device located at peripheral of one main surface.  This means the in light if Chen, the sensor 206 of Travis may alternatively via a coupling device be placed at a second zone with a portion of main surface of the waveguide.  
In response to applicant’s argument, the applicant being one skilled in the art that the waveguide of Travis comprises a hologram layer (216) that make the waveguide a holographic waveguide that function the same as the claimed “holographic waveguide”.  
In response to applicant’s arguments, by placing the sensor on the main surface of the waveguide of Travis does not prevent the light be also directed to the viewer.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872